CONCUEEING -OPINION.
Rombauer, P. J.
I agree to the result reached in the opinion* but, as I can not agree to some of the reasoning employed therein, I prefer to state the reasons for my conclusion separately.
The casualty is the same which caused the loss considered in McCollum v. Niagara Ins. Co., 61 Mo. App. 352, and McCollum v. The North British and Mercantile Ins. Co., 65 Mo. App. 304, but there are essential differences between this case and the two former cases. The loss sued for in the former cases was one upon a stock of goods, while here it is a total loss upon a building. In the North British and Mercantile Insurance Company case, the adjuster, whose acts were invoked as furnishing evidence of a waiver, was the adjuster of another company, while here he is admitted to have been the adjuster of the defendant. A further difference entitled to some consideration is that the former cases were tried by a jury, while the case at bar was tried before the court, and, hence, the admission of even irrelevant evidence can not be presumed to have had a prejudicial effect to the same extent as it would if the case had been tried by jury.
The policy sued on in this action was one of two *73policies insuring the plaintiff against loss upon a building. That the loss was total was conceded. Two defenses were interposed, the failure to make preliminary proofs, and Overinsurance contrary to the terms ■of the policy. The trial resulted in a judgment for plaintiff for the full amount claimed. The defendant ■offered no evidence except as to the value of the build.ing, and asked but one instruction which was in the nature of a demurrer to the plaintiff’s evidence. The plaintiff asked no instructions.
Touching the question of other insurance, the abstract of the record fails to present any point for our •consideration. The errors assigned by the defendant are that, failure to furnish preliminary proofs being shown, the court should have nonsuited the plaintiff since the evidence fails to show any facts on which a waiver of such proofs could be predicated, and, also, that the court erroneously admitted in evidence certain statements claimed to have been made by the defendant’s local agents to the plaintiff as evidence of a waiver •of preliminary proofs.
The requirements of the policy are that proofs should be furnished within sixty days after the fire, accompanied by the usual certificate of a notary or magistrate, if required by the company. As there is no evidence that such a certificate was required by the company, the failure to furnish it is immaterial. That the loss was a total loss is conceded; hence, preliminary proofs, as far as the same had reference to the extent of the loss, had no office to perform. B. S. 1889, sec. 5897.
The plaintiff gave evidence tending to show the following facts: The defendant’s adjuster called at the place of fire within a few days after the loss. He remained there several days, and it is fairly inferable that he fully satisfied himself as to the cause of the *74loss, and also as to the depreciation, if any, in the value of the building insured between the time of insurance and date of loss. As he required no certificate of a magistrate or other officer as to the cause of the loss, it is fairly inferable that he became satisfied that the loss was one for which the company was responsible. We may add in this connection that, upon the trial of the cause, the defendant claimed no' depreciation, and gave no evidence of it, although under the section above quoted the burden of proof on that subject rested with the defendant.
The plaintiff also gave evidence to the effect that the defendant was a foreign corporation; that its local agents who issued the policy in question were authorized to issue and countersign policies. No limitation of their general authority was shown in this case, as was shown in McCollum v. North British Mercantile Insurance Company, supra. The adjuster, after looking into the loss, left without any intimation to plaintiff that his investigation was not satisfactory. After he left, the plaintiff approached the local agents and asked them whether he had anything further to do. These agents, as far as the plaintiff is concerned, were the general agents of the company, as the defendant is a foreign corporation, and it is not shown that they had any other general agent in this state. He was told by them that it would be all right, that he need not bother any more about it, that they would attend to everything that was necessary, and that, if there was anything further to do, they would let him know. There is no pretense that they ever required of the plaintiff any further proofs. It must be remembered, in this connection, that the policy did not provide where the preliminary proofs should be sent, and that these agents, under the decision of McCullough v. Insurance Company, 113 Mo. 606, could have been served by *75the plaintiff with the preliminary proofs. The total amount of insurance according to defendant’s abstract was $4,000, while the evidence adduced by the defendant tended to show that the value of the building was-$4,271, and the plaintiff’s evidence tended to show that it was between $4,700 and $4,800.
I conclude that the evidence taken together had a tendency to show a waiver of preliminary proofs. Unless such was the intention of the defendant, its course and conduct can not be reconciled with fair-dealing. If there was any limitation on the authority of the local agents, it does not appear that the plaintiff was advised of it. He had under the circumstances a right to assume that, when they advised him immediately after the departure of the defendant’s adjuster, that nothing further would be required of him, they spoke by authority of the adjuster, and hence by authority of the defendant. That the plaintiff failed, to do anything further in reliance upon these statements and conduct, all the evidence concedes.
The defendant claims that this case is similar in its features to Hanna v. Insurance Company, 36 Mo. App. 538. This, however, is a mistake. In that-case the plaintiff was distinctly advised that a strict compliance with all the conditions and stipulations of the policy would be required of him, and especially in relation to rendering said company a particular account of the alleged loss. When he attempted to furnish proofs, he was again distinctly advised that they were unsatisfactory and not within the terms and conditions of the policy. He failed to take any steps to remedy the defects, although he had ample time to do so. No waiver could possibly be predicated upon the facts there shown.
We are aware that, owing to the prejudice existing against these companies, they are often driven to *76purely technical defenses which are available to them as a matter of law, while practically no defenses are available to them in any case depending on contested facts. Where, however, as in this case, the loss is clearly a loss in good faith both as to extent and character, and where the evidence, direct and inferential, is sufficient to found a waiver upon it, we are not justified in disturbing the finding of a waiver simply because the evidence on which it is founded admits of another inference with a greater propriety.